ITEMID: 001-109122
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF BELYAEV AND DIGTYAR v. UKRAINE
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Article 3 - Prohibition of torture (Article 3 - Degrading treatment) (Substantive aspect);Violation of Article 8 - Right to respect for private and family life (Article 8-1 - Respect for correspondence);Violation of Article 8 - Right to respect for private and family life (Article 8-1 - Respect for correspondence);Violation of Article 34 - Individual applications (Article 34 - Hinder the exercise of the right of petition);No violation of Article 34 - Individual applications (Article 34 - Hinder the exercise of the right of petition);Non-pecuniary damage - award
JUDGES: André Potocki;Ann Power-Forde;Dean Spielmann;Elisabet Fura;Ganna Yudkivska;Karel Jungwiert;Mark Villiger
TEXT: 5. The applicants were born in 1981 and 1979 respectively and are currently serving life sentences in prison.
6. The second applicant was held in Sumy no. 25 Pre-Trial Detention Centre (“the Sumy SIZO”) from 6 February 2001 to 28 August 2004, except for the period between 24 July 2002 and 12 August 2002 when he was moved to another detention facility.
7. The first applicant was held in the Sumy SIZO from 4 April 2002 to 28 August 2004 except for the period between 30 August 2003 and 17 September 2003 when he was moved to another detention facility.
8. On 28 August 2004 both applicants were moved to Romny no. 56 Prison (“Romny Prison”) to serve their life sentences.
9. On 29 January and 1 July 2003 and 27 January 2004 the second applicant attempted to send letters to the Court via the postal service of the Sumy SIZO.
10. On 26 November 2003 and 2 and 9 February 2004 the first applicant attempted to send letters to the Court via the postal service of the Sumy SIZO.
11. According to the applicants, these letters were read by the officials of the Sumy SIZO and not sent to the Court.
12. In the same way, the applicants tried to send letters to other international institutions, such as the Council of Europe Commissioner for Human Rights, the Office of the High Commissioner for Human Rights, the UN Human Rights Committee, the UN Commission on Human Rights, and the UN Committee Against Torture.
13. These letters were also allegedly screened by the officials of the Sumy SIZO and not sent to the addressees.
14. According to the applicants, the conditions of their detention in the Sumy SIZO were unsatisfactory. The applicants were held together in various cells, each of them measuring 4.5 sq. m with the sanitary unit covering 1.2 sq. m of that space. The cells thus allowed only 3.3 sq. m of living space for both applicants, which amounted to 1.65 sq. m per applicant.
15. The cells were dark, dirty, and cold in winter and hot in summer, which gave rise to various illnesses. For at least two years there was no hot water supply. No winter footwear was supplied, while the inmates were prohibited from wearing their own footwear. As a result, in winter the applicants could not benefit from their entitlement to daily open air physical exercise. Their bed linen consisted only of a sheet. The applicants were not provided with any medical assistance in respect of their heart conditions, while keeping and administering any medicine in the cell was forbidden.
16. The applicants complained to the domestic authorities on account of the physical conditions of their detention in the Sumy SIZO. In particular, on 16 January, 14 June and 25 July 2004 the relevant complaints were handed to the staff of the Sumy SIZO for onward dispatch to the domestic authorities.
17. According to the Government, the cells in which the applicants were detained measured 5 sq. m and were equipped with the requisite furniture. There was a window and a sanitary unit and washstand in each cell. The temperature was at least 18 degrees Celsius during winter. The water supply, lighting system and sanitation were appropriate. The showers were made available once per week. Detainees’ clothes and bed linen were regularly changed. In support of their account of the facts, the Government submitted reports prepared in 2010 by the officials responsible for the maintenance of the facility.
18. As regards medical assistance, the Government submitted that during their detention in the Sumy SIZO, the first applicant was medically examined thirty-one times and the second applicant was examined forty-six times. The applicants were x-rayed regularly to identify any signs of lung diseases and provided with appropriate treatment. They were also assessed by psychiatrists. During his detention in the Sumy SIZO the second applicant was diagnosed with and treated for gastritis. The applicants made no complaints as to their health or the insufficiency of the medical assistance offered by the medical unit of the facility. In support of their statements the Government submitted copies of the applicants’ medical records and a report of the governor of the Sumy SIZO concerning the regime of medical assistance provided to the detainees of that facility.
19. In the course of his detention in Romny Prison, the second applicant attempted to send a number of letters, addressed to, among others, the following addressees:
the national ombudsman (dated 20 December 2004 and 5 January and 14 February 2005);
the Office of the General Prosecutor of Ukraine (dated 25 October 2004 and 14 February and 14 July 2005);
the Coordination Committee of the President of Ukraine on Fighting Corruption and Organised Crime (dated 25 October 2004 and 4 January 2005);
the European Court of Human Rights (dated 26 July 2005); and
the Council of Europe Commissioner for Human Rights (dated 26 July 2005).
According to the second applicant, these letters were read by officials of Romny Prison and returned to him.
20. By letter of 12 August 2009 the applicant informed the Court that he wished to terminate the consideration of his application, claiming that his debts owed to the victims of the crimes he had committed had been covered by the State.
21. By letter of 14 September 2009 the applicant informed the Court that the issue of his debts to the victims of the crimes had not been resolved by the State and he had been mislead by the authorities when asking the Court to terminate the consideration of his application. He therefore asked the Court to disregard the letter of 12 August 2009 and insisted on the continuation of the proceedings.
22. Section 13 of the Act provided, inter alia, for persons detained in custody to be able to correspond with relatives, other persons and legal entities upon the written consent of the authority in charge of the criminal case against the detainee concerned.
The officials of the detention centre were required to monitor all detainees’ letters, except those addressed to the national ombudsman or a prosecutor.
If a letter was related to the criminal case against the detainee concerned, it had to be handed over within three days for consideration by the authority in charge of the detainee’s criminal case. Letters containing information which might interfere with the administration of justice were not to be dispatched to the addressee but were to be handed over to the authority in charge of the detainee’s criminal case. The detainee and the prosecutor had to be informed of the interception made.
If a letter was not related to the detainee’s criminal case, it had to be answered by the officials at the detention centre or sent on to the addressee.
23. Article 113 of the Code provided, inter alia, that letters sent and received by prisoners would be monitored by prison officials. Letters addressed to the national ombudsman or a prosecutor would not be monitored.
VIOLATED_ARTICLES: 3
34
8
VIOLATED_PARAGRAPHS: 8-1
NON_VIOLATED_ARTICLES: 34
